           Case 2:18-cv-05399-AB Document 30 Filed 04/01/19 Page 1 of 5



                 IN THE UNITED STATES DISTRICT COURT
              FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 Law Offices of Bruce J. Chasan, LLC
 and Bruce J. Chasan, Esq.

                       Plaintiffs
                                                    Civ. Action No. 2:18-cv-5399-AB
                 vs.

 Pierce Bainbridge Beck Price &
     Hecht, LLP,
 and John M. Pierce, Esq.

                       Defendants



 PLAINTIFFS’ SECOND DISCOVERY MOTION TO COMPEL DEFENDANTS TO
 ANSWER INTERROGATORIES AND PRODUCE DOCUMENTS AS REQUESTED
          IN PLAINTIFFS’ WRITTEN DISCOVERY REQUESTS


     Pursuant to Fed.R.Civ.P. 37(a)(1), Plaintiffs hereby move the Court for an

Order overruling Defendants’ objections to Plaintiffs’ written discovery requests and

compelling Defendants to respond to the written discovery requests expeditiously.

In support of this Motion, Plaintiffs aver as follows:

      1.      On 2/21/2019, this Court entered a Scheduling Order (ECF 21) which

set a deadline of July 1, 2019 for all discovery.

      2.      On 2/23/2019, Plaintiffs served their First Set of Requests for

Production of Documents to Defendants and their First Set of Interrogatories to

Defendants.

      3.      On 3/25/2019, the parties jointly filed a “Stipulated Protective Order”

for the Court’s consideration and approval (ECF 27), and the Court approved the

said Order the next day (ECF 28).




                                            1
           Case 2:18-cv-05399-AB Document 30 Filed 04/01/19 Page 2 of 5



      4.        Also on 3/25/2019, late in the evening, Defendants served their

Responses to Plaintiffs’ First Set of Requests for Production of Documents and

Things (Exh. E hereto) 1 and declined to provide any requested documents and

materials responsive to eight of the nine requests. The only Request Defendants

indicated they would comply with was Request No. 6.

      5.        Also on 3/25/2019, late in the evening, Defendants served their

Responses to Plaintiffs’ First Set of Interrogatories (Exh. F hereto), and they

objected to all four interrogatories and said they would not answer them.

      6.        Defendants’ myriad objections are baseless, and it is clear they wish to

delay this case as long as possible and erect burdensome hurdles to the completion

of discovery.

      7.        Defendants’ defenses to this case are that there was no settlement

because Lenwood Hamilton did not approve it, yet they oppose producing any

documentation that would shed light on whether Hamilton had any basis for

withholding his consent to the settlement (if in fact that is what happened).

      8.        Plaintiffs regard Hamilton’s “consent” as unnecessary, and it serves

only as a convenient prop that Defendants invoke as a pretext to cover up the fact

they decided to use the $160,000.00 in settlement funds for other purposes.

      9.        As explained more fully below, this Motion is supported by excerpts

from the deposition testimony of Lenwood Hamilton filed of record in his “right of

publicity” (“ROP”) case in this Court, No. 17-cv-0169-AB, at ECF 110-6 (an exhibit




1
  Exhibit labeling picks up with “E” to distinguish the exhibits for this Motion from
the exhibits submitted in Plaintiffs’ First Discovery Motion (ECF 26).
                                             2
         Case 2:18-cv-05399-AB Document 30 Filed 04/01/19 Page 3 of 5



to the Motion for Summary Judgment filed Epic Games, the Microsoft parties, and

Lester Speight), which excerpts are collected here in Exh. G (attached).

      10.    This Motion is also supported by a Declaration by Plaintiff Chasan,

mainly in connection with a conversation he had with David L. Hecht, Esq. on Dec.

19, 2019 (Exh. H hereto).

      11.    As set forth in the Complaint in this case, at ¶¶ 39-40, Jim Bainbridge

sent Chasan a modified “Settlement Agreement” (Exh. C to Complaint, ECF 1-3) on

10/30/2018 that included changes that Chasan did not agree to, as stated in a

reply email also sent on 10/30/2018. Chasan elaborated on his concerns in another

email and memo that he sent to Bainbridge on 10/31/2018, and later in the day on

10/31/201, Bainbridge sent another email (Exh. I hereto) which floated an idea to

kick back some money to Mr. Hamilton:

      My idea is that Pierce Bainbridge would still pay the $160,000, but
      $30,000 of that would go to Skip, which I believe might dramatically
      change the dynamic. Yes, you would be getting $30,000 less, but you
      would be buying a great deal of peace while still getting $130,000
      immediately, and while allowing Skip to share slightly in the monetary
      settlement.

      If you give me the go ahead, I will get this latest idea run by Skip.
      Prior to this email, neither Skip nor anyone at PB was aware of my
      suggestion. Skip is not receiving a copy of this email as I do not want
      to offer him anything unless you agree to the proposal.

      12.    Undersigned Plaintiffs’ counsel certifies that on 3/26/2019, he invited

defense counsel to join a good faith “meet and confer” telephone call to see if some

or all of the discovery disputes could be resolved. Defense counsel agreed to a

“meet and confer” discussion to be held on March 27, 2019, but defense counsel

postponed it twice, to March 29, 2019. When the “meet and confer” occurred,

counsel discussed a number of issues, including relevance (which is Defendants’


                                          3
         Case 2:18-cv-05399-AB Document 30 Filed 04/01/19 Page 4 of 5



principal objection, by their own admission), confidentiality, privilege, a privilege

log, etc. 2 Plaintiffs agreed to wait until 5 PM, April 1, 2019 (when Defense Counsel

agreed to respond to matters discussed in the “meet and confer”), before filing any

discovery motion, to see if Defendants would withdraw at least some of their

objections. However, at 4:46 PM on 4/1/2019, Defendants’ counsel sent an email

advising that Defendants were adhering to all of their objections.

      WHEREFORE, in light of the evidence and the arguments by Plaintiffs in the

accompanying Memorandum of Law, it is requested that the Court overrule

Defendants’ objections and compel full and complete responses to the

interrogatories and to the requests for production of documents.

Dated: April 1, 2019

                                  Respectfully submitted,

                                   /s/ Bruce J. Chasan

                                  ______________________________________
                                  Bruce J. Chasan, Esq. (Pa. I.D. 29227)
                                  Law Offices of Bruce J. Chasan, LLC
                                  Two Penn Center – Suite 312
                                  Philadelphia, PA 19102
                                  215-567-4400
                                  bjchasan@brucechasanlaw.com


                                  /s/ John J. Cunningham, IV
                                  _______________________________________
                                  John J. Cunningham, IV, Esq. (Pa. I.D. 70975)
                                  Lamb McErlane PC
                                  24 E. Market Street
                                  West Chester, PA 19381
                                  610-430-8000
                                  jcunningham@lambmcerlane.com


2
  The parties also discussed whether there would need to be an extension of the
discovery cutoff deadline in view of the unresolved discovery motions and agreed
not to resist a reasonable extension, if needed.
                                           4
         Case 2:18-cv-05399-AB Document 30 Filed 04/01/19 Page 5 of 5



                            CERTIFICATE OF SERVICE


       I, Bruce J. Chasan, hereby certify that on April 1, 2019, I caused a true and

correct copy of the foregoing Plaintiffs’ Second Discovery Motion to Compel

Defendants to Answer Interrogatories and Produce Documents as Requested in

Plaintiffs’ written Discovery Requests, with Exhibits, to be served upon counsel for

the Defendants via the Court’s electronic filing system, as follows:

Timothy J. O’Driscoll, Esq.
Jessica E. Loesing, Esq.
Drinker, Biddle & Reath, LLP
One Logan Square, Suite 2000
Philadelphia 19103-6996
215-988-2700
Timothy.odriscoll@dbr.com
Jessica.loesing@dbr.com

David L. Hecht, Esq.
Patrick A. Bradford, Esq.
Craig E. Bolton, Esq.
Pierce Bainbridge Beck Price & Hecht LLP
20 West 23rd Street, 5th Floor
New York, NY 10010
212-484-9866
dhecht@piercebainbridge.com
pbradford@piercebainbridge.com
cbolton@piercebainbridge.com




                                                /s/ Bruce J. Chasan
                                                _____________________________
                                                Bruce J. Chasan




                                           5
